DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/083795 to Kametani et al.  For the purposes of examination, citations for Kametani .
	Regarding Claims 1, 2, and 13.  Kametani et al. teaches a process for the production of a polyurethane material comprising reacting/mixing components comprising:
a polyisocyanate compound (B) (Page 2, Lines 58 – 77; and Page 4, Lines 123 - 149);
a diol compound (D) which is a compound having two hydrogen groups reactive toward isocyanates per molecule.  The diol compound is preferably a polyether polyol.  None of the exemplary species of polyether polyols comprise carbon-carbon double bonds (Page 2, Lines 58 – 77; and Page 3, Lines 97 - 117) and thus embodiments in which this component is free of carbon-carbon double bond-containing compounds is readily envisioned from the reference; 
an (meth) acrylate compound (C) having at least one hydroxyl/isocyanate-reactive group such as 2-hydroxyethyl acrylate (Page 6, Line 245 – Page 7, Line 253; Page 9, Line 371 – Page 10, Line 379).  Acrylate compounds, and specifically hydroxyethyl acrylate, are set forth as compounds containing at least one carbon-carbon double bond in Paragraph 0032 of the PG-PUB of the instant specification; and

Though Kametani et al. teaches the possible use of photopolymerization initiators which are compounds which initiate a radical reaction (Page 11, Line 453 – Page 12, Line 467), no such compound is used in the inventive Synthesis Examples 1 - 3.  These examples then correspond to embodiments in which the reaction is free of compound which initiate a radical reaction.
Kametani et al. teaches the reaction may occur at a temperature in the range of 30 to 150°C (Page 5, Line 173).  However, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Moreover, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to harden the reaction mixture by reacting at a temperature at the upper end of the range disclosed by Kametani et al., 
Kametani et al. is silent regarding the heat deflection temperature in a three-point bending test with 0.45 MPa outer fiber stress in accordance with DIN EN ISO 75 and impact resistance in accordance with DIN EN ISO 179-1/1fU.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Kametani et al. teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane material having heat deflection temperatures and an impact resistance value in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 3.  Kametani et al. teaches the process of Claim 1 wherein the equivalence ratio of isocyanate groups to hydroxyl groups is 1:0.1 – 1:0.9 (Page 4, Lines 151 – 158).  Again, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the polyisocyanate and hydroxyl-containing compounds in amounts suitable for achieving an equivalence ratio of isocyanate groups to hydroxyl groups at the lower end of the range disclosed by Kametani et al (1:0.9), which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been a lower equivalence ratio of isocyanate groups to hydroxyl groups would provide for a more flexible polyurethane product.
Regarding Claim 4.  Kametani et al. teaches the process of Claim 1.  In Synthesis Example 1, the compounds having carbon-carbon double bonds are isostearyl acrylate which is provided in an amount of 171.49 grams and 2-hydroxyethyl acrylate which is provided in an amount of 0.247 moles (Page 14, Lines 546 – 561).  2-hydroxyethyl acrylate, corresponding to instant claimed compound (c2), can then be calculated to comprise roughly 32 mol percent of the compounds having carbon-carbon double bonds in this example.
Regarding Claim 5.  Kametani et al. teaches the process of Claim 1.  In Synthesis Example 1, the compounds having carbon-carbon double bonds are isostearyl acrylate (molar mass = 324.54 g/mol) and 2-hydroxyethyl acrylate (molar mass = 116.2 g/mol) (Page 14, Lines 546 – 561).
Regarding Claim 6.  Kametani et al. teaches the process of Claim 1.  In Synthesis Example 1, no compound corresponding to instantly claimed compound (c1) is provided.  2-hydroxyethyl acrylate which corresponds to instantly claimed compound (c2) is provided (Page 14, Lines 546 – 561).  The carbon-carbon double bond in 2-hydroxyethyl acrylate is terminal.  Thus, all compounds (100 mol%) corresponding to instantly claimed compounds (c1) and (c2) in this example of Kametani et al. have a terminal carbon-carbon double bond.
Regarding Claim 7.  Kametani et al. teaches the process of Claim 1.  In Synthesis Example 1, the isocyanate used (100 mol percent) is isophorone diisocyanate (Page 14, Lines 546 – 561), i.e. an isocyanate with a functionality of 2.
Regarding Claim 8.  Kametani et al. teaches the process of Claim 1 wherein the isocyanate used may be diphenylmethane diisocyanate (MDI) (Page 4, Lines 141 – 142).  As there are only three possible isomers of MDI, it the Office’s position that the use of 2,4’-MDI, 4,4’-MDI, and/or a mixture thereof would be readily envisioned from the reference disclosure of MDI.
Regarding Claim 9.  Kametani et al. teaches the process of Claim 1 wherein the polymerization inhibitor/free radical inhibitor is used in an amount of 0.01 to 1% by weight of the reaction mixture (Page 6, Lines 233 – 239).
Regarding Claim 10.  Kametani et al. teaches the process of Claim 1 wherein basic catalysts may further be provided in the reaction mixture (Page 5, Lines 173 – 178).
Regarding Claim 11.  Kametani et al. teaches the process of Claim 1.  In Synthesis Example 1, the compounds having carbon-carbon double bonds are isostearyl acrylate which is provided in an amount of 171.49 grams and 2-hydroxyethyl acrylate which is provided in an amount of 28.70 grams (Page 14, Lines 546 – 561).  Using the amounts given for the reaction mixture ingredients, the compounds having carbon-carbon double bonds can be calculated to be present in the reaction mixture in an amount of roughly 23 weight percent.
Regarding Claim 12.  Kametani et al. teaches the process of Claim 1 wherein the reaction mixture preferably comprises a polyether polyol with a molecular weight of at least 500 g/mol (Page 3, Lines 115 – 117).  The reaction mixture also comprises a hydrogenated polybutadiene polyol which also has a molecular weight of at least 500 (Page 3, Lines 90 – 98); a hydrogenated polybutadiene polyol is a compound containing no carbon-carbon double bonds and which has hydroxyl and hydrophobic groups. 
Regarding Claim 14.  Kametani et al. teaches the process of Claim 1 wherein the polyurethane material may be provided as an optical fiber coating agent.
Regarding Claim 15.  Kametani et al. teaches a polyurethane material obtained by the process of Claim 1 (Page 2, Lines 58 – 77).

Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive.  Applicant argues that, even though Kametani  et al. generally discloses a process for production of a polyurethane material with or without radical initiators, the reference fails to disclose the surprising results outlined in Paragraph 0065 and Table 1 of the instant specification.  
It has been held that prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. (MPEP 2143(I))  Moreover, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123)  
Though Kametani et al. teaches the possible use of photopolymerization initiators which are compounds which initiate a radical reaction (Page 11, Line 453 – Page 12, Line 467), no such compound is used in the inventive Synthesis Examples 1 - 3.  
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Beneficial results arising from the absence of compounds which initiate radical reactions cannot then be considered surprising or unexpected, as a process employing all of the instantly claimed ingredients in the absence of compounds which initiate radical reactions is already taught by prior art reference Kametani et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764